     Case 2:19-cv-00989-KJD-VCF Document 29 Filed 08/10/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICHARD BANDA,                                  Case No. 2:19-cv-00989-KJD-VCF
12                      Petitioner,                   ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                      Respondent.
16

17          This is a counseled habeas corpus matter under 28 U.S.C. § 2254. On June 2, 2020,

18   respondents filed a motion for enlargement of time (ECF No. 25) to respond to petitioner's motion

19   for leave to file notice of supplemental authority (ECF No. 23). On June 3, 2020, the court

20   denied the motion for leave to file notice of supplemental authority as moot. ECF No. 26 at 8.

21   Consequently, respondents' request for an extension of time also is moot.

22          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (ECF

23   No. 25) is DENIED as moot.

24          DATED:      August 10, 2020

25                                                              ______________________________
                                                                KENT J. DAWSON
26                                                              United States District Judge
27

28
                                                      1
